Name: Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms
 Type: Regulation
 Subject Matter: fisheries;  environmental policy
 Date Published: nan

 Avis juridique important|31998R0850Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms Official Journal L 125 , 27/04/1998 P. 0001 - 0036COUNCIL REGULATION (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion from the European Parliament (2),Having regard to the opinion from the Economic and Social Committee (3),(1) Whereas Regulation (EC) No 894/97 (4) constitutes the consolidated version of Regulation (EEC) No 3094/86 laying down certain technical measures for the conservation of fishery resources, which Regulation has been frequently and substantially amended;(2) Whereas experience in the application of Regulation (EEC) No 3094/86 has brought to light certain deficiencies which result in problems of application and enforcement and which should be rectified, notably by reducing the number of different specifications concerning mesh-sizes, by deleting the concept of protected species and by restricting the number of different mesh-sizes that may be kept on board; whereas it is therefore appropriate to replace Regulation (EC) No 894/97 by a new text with the exception of Articles 11, 18, 19 and 20 thereof;(3) Whereas it is necessary to define certain principles and procedures for establishing technical conservation measures at Community level, so that each Member State can manage fishing activities in the maritime waters under its jurisdiction or sovereignty;(4) Whereas a balance needs to be established between adapting technical conservation measures to the diversity of the fisheries and the need for homogeneous rules which are easy to apply;(5) Whereas Article 130r(2) of the Treaty establishes the principle that all Community measures must integrate environmental protection requirements notably in the light of the precautionary principle;(6) Whereas the practice of returning marine organisms to the sea should be reduced as much as possible;(7) Whereas protection of nursery areas should be provided for, taking into account the specific biological conditions in the various zones concerned;(8) Whereas in Directive 92/43/EEC (5), the Council laid down measures for conservation of natural habitats and of wildlife and fauna; whereas the list of marine organisms that fall within the scope of this Regulation contains names of species protected by the requirements of that Directive;(9) Whereas the European Parliament on 25 October 1996 adopted its resolution on the communication from the Commission on the implementation of technical measures in the common fisheries policy;(10) Whereas to ensure the protection of marine biological resources and the balanced exploitation of fishery resources in the interests of both fishermen and consumers, technical conservation measures should be laid down, specifying inter alia the mesh sizes and combinations thereof appropriate for the capture of certain species and other characteristics of fishing gear, and the minimum sizes of marine organisms, as well as limitations of fishing within certain areas and time-periods and with certain gears and equipment;(11) Whereas, in the light of scientific advice, provisions should be laid down for increases in mesh sizes of towed gears when fishing for certain species of marine organisms, and provisions should be laid down for the mandatory use of square-meshed netting, as this can play a significant role in reducing the capture of juveniles of marine organisms;(12) Whereas, to avoid the possibility of using ever smaller mesh sizes for fixed gears, which is resulting in increasing mortality rates for juveniles of the target species of the fisheries concerned, mesh sizes for fixed gears need to be established;(13) Whereas the species composition of catches and the associated fishing practices differ between geographical areas; whereas these differences justify the application of different measures in those areas;(14) Whereas the catching of certain species to be transformed into fish-meal or fish-oil may be carried out with small mesh sizes, provided that such catching operations do not have a negative influence on other species;(15) Whereas minimum sizes need to be applied with respect to species that constitute a major proportion of the landings by Community fleets and to those species which survive being returned to the sea;(16) Whereas the minimum size of a species should be in accordance with selectivity of the mesh size applicable to that species;(17) Whereas the manner in which the size of marine organisms is to be measured should be defined;(18) Whereas, in order to protect juvenile herring, specific provisions regarding the catching and retaining on board of sprat should be adopted;(19) Whereas, to take into account traditional fishing practice in certain areas, specific provisions regarding the catching and retaining on board of anchovy and tuna should be adopted;(20) Whereas, in order to ensure control of fishing activities in certain areas by vessels complying with specific conditions, access to such areas shall be subject to special fishing permits as referred to in Council Regulation (EC) No 1627/94 of 27 June 1994 laying down general provisions concerning special fishing rights (6);(21) Whereas the use of purse seines on schools of fish found in association with marine mammals may result in the catching and killing of such mammals; whereas however, when properly conducted, the use of purse seines is an effective method of fishing solely for the desired target species; whereas the encirclement of marine mammals with purse seines must therefore be prohibited;(22) Whereas, in order not to hinder scientific research, artificial restocking or transplantation, this Regulation should not apply to operations which may be necessitated by the conduct of such activities;(23) Whereas certain measures, necessary in the context of conservation, are contained in Council Regulation (EEC) No 2930/86 of 22 September 1986 defining characteristics for fishing vessels (7) and Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (8), and therefore need not be reiterated;(24) Whereas, where conservation is seriously threatened, the Commission and Member States should be authorised to take appropriate provisional measures;(25) Whereas additional national measures of a strictly local character may be maintained or adopted, subject to examination by the Commission of their compatibility with Community law and conformity with the common fisheries policy;(26) Whereas, where detailed rules on the implementation of this Regulation may be necessary, such rules should be adopted in accordance with the procedure laid down in Article 18 of Regulation (EEC) No 3760/92 (9),HAS ADOPTED THIS REGULATION:Article 1 This Regulation, laying down technical conservation measures, shall apply to the taking and landing of fishery resources occurring in the maritime waters under the sovereignty or jurisdiction of the Member States and situated in one of the regions specified in Article 2, except as otherwise provided in Articles 26 and 33.TITLE I DEFINITIONS Article 2 1. For the purposes of this Regulation, the following definitions of maritime waters shall apply:(a) Region 1All waters which lie to the north and west of a line running from a point at latitude 48 ° N, longitude 18 ° W, thence due north to latitude 60 ° N, thence due east to latitude 5 ° W, thence due north to latitude 60 ° 30' N, thence due east to longitude 4 ° W, thence due north to latitude 64 ° N, thence due east to the coast of Norway.(b) Region 2All waters situated north of latitude 48 ° N, but excluding the waters in Region 1 and ICES divisions IIIb, IIIc, and IIId.(c) Region 3All waters corresponding to ICES sub-areas VIII and IX.(d) Region 4All waters corresponding to ICES sub-area X.(e) Region 5All waters in that part of the east central Atlantic comprising divisions 34.1.1, 34.1.2 and 34.1.3 and sub-area 34.2.0 of fishing zone 34 of the CECAF region.(f) Region 6All waters off the coasts of the French department of Guyana that come under the sovereignty or jurisdiction of France.(g) Region 7All waters off the coasts of the French departments of Martinique and Guadeloupe that come under the sovereignty or jurisdiction of France.(h) Region 8All waters off the coasts of the French department of RÃ ©union that come under the sovereignty or jurisdiction of France.2. The geographical areas designated in this Regulation by the letters 'ICES` and 'CECAF` shall be those defined by the International Council for the Exploration of the Sea and the Fishery Committee for the Eastern Central Atlantic, respectively. They are described, subject to any subsequent amendments, in Commission communications No 85/C 335/02 (10) and No 85/C 347/05 (11).3. The regions referred to in paragraph 1 may be divided into geographical areas, in particular on the basis of the definitions referred to in paragraph 2, in accordance with the procedure referred to in Article 48.4. Notwithstanding paragraph 2, for the purposes of this Regulation:- the Kattegat is limited in the north by a line drawn from Skagen Lighthouse to the lighthouse in Tistlarna, and from there to the nearest point on the Swedish coast, and in the south by a line drawn from HasenÃ ¸re Head to Gniben Point, from Korshage to Spodsbjerg, and from Gilbjerg Head to the Kullen,- the Skagerrak is limited in the west by a line drawn form the lighthouse of Hanstholm to the lighthouse of Lindesnes, and in the south by a line drawn form Skagen Lighthouse to the lighthouse of Tistlarna, and from there to the nearest point on the Swedish coast,- the North Sea shall comprise ICES sub-area IV, the adjacent part of ICES Division IIa lying south of latitude 64 ° N, and that part of ICES Division IIIa which is not covered by the definition of the Skagerrak given in the second indent.Article 3 For the purposes of this Regulation:(a) marine organisms shall mean all marine fish, including anadromous and catadromous species during their marine life, crustaceans and molluscs and parts thereof;(b) mesh size of a towed net shall mean the mesh size of any cod-end or extension piece found on board a fishing vessel and attached to or suitable for attachment to any towed net. The mesh size shall be determined by procedures specified in Regulation (EEC) No 2108/84 (12). This definition of mesh size shall not be applied to mesh size of square-meshed netting;(c) multiple twine netting shall mean netting constructed of two or more twines, where the twines can be separated between the knots without damage to the twine structure;(d) square-meshed netting shall mean a construction of netting mounted so that of the two sets of parallel lines formed by the mesh bars, one set is parallel to, and the other at right angles to, the long axis of the net;(e) mesh size of a square-meshed panel or window shall mean the largest determinable mesh size of such a panel or window inserted into a towed net. The mesh size shall be determined by procedures in Regulation (EEC) No 2108/84;(f) knotless netting shall mean netting which is composed of meshes of four sides of approximately equal length in which the corners of the meshes are formed by the interweaving of the twines of two adjacent sides of the mesh;(g) bottom set gill nets or entangling nets shall mean any fixed gear made up of a single piece of net, fixed, or capable of being fixed, by any means to the bottom of the sea;(h) trammel nets shall mean any fixed gear made up of two or more pieces of net hung jointly in parallel on a single headline, fixed, or capable of being fixed, by any means to the bottom of the sea.TITLE II NETS AND CONDITIONS FOR THEIR USE CHAPTER I PROVISIONS FOR TOWED GEARS Article 4 1. For each of the regions or geographical areas mentioned in Annexes I to V, and depending where applicable on the time-period, the target species for each range of mesh size are as defined in the relevant Annex.2. Within each region or geographical area mentioned in Annexes I to V, the use or carrying on board, during any fishing voyage, of towed nets of mesh sizes other than those referred to in the relevant Annex shall be prohibited.3. (a) For each of the regions or geographical areas mentioned in Annexes VIII and IX, and depending where applicable on the time-period, the use or carrying on board, during any fishing voyage, of any trawl, Danish seine or similar towed net shall be prohibited, unless the mesh sizes of the gears carried on board are in compliance with conditions laid down in the relevant Annex.(b) However, Community vessels may carry on board within Community fishing waters and during any fishing voyage, nets of mesh sizes less than 120 millimetres which do not comply with the conditions laid down in Annexes VIII and IX provided that:- authorisation can be presented to fish outside Community waters on that voyage, and- while within Community waters, all nets of mesh sizes which do not comply with the conditions laid down in Annexes VIII and IX are lashed and stowed in accordance with the provisions of Article 20(1) of Regulation (EEC) No 2847/93.4. Catches retained on board and taken in each of the regions or geographical areas mentioned in Annexes I to V, X and XI may not be landed unless their percentage composition complies with conditions laid down in the relevant Annex.5. The percentage of target species and of other species shall be obtained by aggregating all quantities retained on board, or transhipped, of target species and other species as set out in Annexes I to V.Article 5 1. The percentages referred to in Annexes I to V, X and XI shall be calculated as the proportion by live weight of all marine organisms on board after sorting or on landing.2. However, when calculating the percentages referred to in paragraph 1 for a fishing vessel from which quantities of marine organisms have been transhipped, these quantities shall be taken into account.3. Masters of fishing vessels who do not complete a logbook in accordance with the provisions of Article 6 of Regulation (EEC) No 2847/93 shall not tranship marine organisms to any other vessel, or receive transhipments of marine organisms from any other vessel.4. The percentages referred to in paragraph 1 may be calculated on the basis of one or more representative samples.5. Notwithstanding paragraph 1, in the case of catches of sand eel retained on board and caught with nets having mesh sizes smaller than 16 millimetres, the percentage may be calculated before sorting.6. For the purpose of this Article, the equivalent weight of whole Norway lobster shall be obtained by multiplying the weight of Norway lobster tails by three.Article 6 1. (a) The carrying on board or the use of any demersal trawl, Danish seine or similar towed net having more than 100 meshes in any circumference of the cod-end, excluding the joinings and selvedges shall be prohibited. This provision shall apply to demersal trawls, Danish seines or similar towed nets of which the mesh size lies within the range 90 to 119 millimetres.(b) The first subparagraph shall not apply to beam trawls.2. Within any single cod-end stricto sensu, the number of meshes around any circumference of the cod-end must not increase from the front end to the rear end. This provision shall apply to all towed nets of which the mesh size is equal to, or greater than, 55 millimetres.3. The number of meshes, excluding those in the selvedges, at any point on any circumference of any extension or lengthening piece shall not be less than the maximum number of meshes on the circumference of the front-end of the cod-end stricto sensu excluding meshes in the selvedges. This provision shall apply to all towed nets of which the mesh size is equal to, or greater than, 55 millimetres.Article 7 1. (a) Square-meshed panels of a mesh size of at least 80 millimetres may be inserted into any towed net.(b) Alternatively, any demersal trawl, Danish seine or similar towed net of which the mesh size is equal to, or greater than, 100 millimetres may be equipped with panels authorised in accordance with Council Regulation (EEC) No 1866/86 of 12 June 1986 laying down certain technical measures for the conservation of fishery resources in the waters of the Baltic Sea, the Belts and the Sound (13).2. Any square-meshed panel:(a) shall be placed in the top half or top sheet of a net in front of any extension piece or at any point between the front of any extension piece and the posterior of the cod-end;(b) shall not be obstructed in any way by either internal or external attachments;(c) shall be at least three metres in length except when incorporated into nets towed by vessels of less than 112 kilowatts, when it must be of at least two metres in length;(d) shall be constructed of knotless netting or of netting constructed with non-slip knots, and shall be inserted in such a way that the meshes remain fully open at all times while fishing;(e) shall be constructed so that the number of meshes in the anterior row of meshes of the panel is equal to or greater than the number of meshes in the posterior row of meshes in the panel.3. In any net in which a square-meshed panel is inserted in an untapered portion of the net, there shall be at most five open diamond meshes between each panel side and the adjacent selvedges of the net.In any net in which a square-meshed panel is inserted, wholly or partially, into a tapered portion of the net there shall be at most five open diamond meshes between the posterior row of meshes in the square-meshed panel and the adjacent selvedges of the net.4. Nothwithstanding paragraphs 1(a) and 2(a), any demersal trawl, Danish seine or similar towed net of which the mesh size lies in the range 70 to 79 millimetres shall be equipped with a square-meshed panel positioned anterior to the cod-end and having a mesh size equal to, or greater than, 80 millimetres.5. Notwithstanding paragraph 1(a), the retention on board of any quantity of crustaceans of the genus Pandalus caught with any demersal towed net having a mesh size lying in the range 32 to 54 millimetres shall be prohibited, unless the net is equipped with a square-meshed panel or window having a mesh size equal to, or greater than, 70 millimetres.6. The conditions of paragraphs 4 and 5 shall apply only within Regions 1 and 2.7. Measurements of the mesh size of any square-meshed netting inserted into any part of a net shall not be taken into consideration when assessing the mesh size of a towed net.Article 8 1. The carrying on board or the use of any towed nets constructed wholly or in part in the cod-end of single twine netting materials having a twine thickness of more than eight millimetres shall be prohibited.2. The carrying on board or the use of any towed nets constructed wholly or in part in the cod-end of netting materials consisting of multiple twine shall be prohibited, unless the multiple twines are of approximately equal thickness and unless the sum of the thicknesses of the multiple twines on any side of any mesh is no more than 12 millimetres.3. Paragraphs 1 and 2 shall not apply to pelagic trawls.Article 9 1. The carrying on board or the use of any towed net the cod-end of which is constructed wholly or in part of any type of netting material made of meshes other than square mesh or diamond mesh shall be prohibited.2. Paragraph 1 shall not apply to any towed net the cod-end of which has a mesh size of 31 millimetres or less.Article 10 Dredges are exempted from the provisions of Article 4, provided that the quantities of marine organisms retained on board and caught with these nets, other than bivalve molluscs, do not exceed 5 % of the total weight of the marine organisms on board.CHAPTER II PROVISIONS FOR FIXED GEARS Article 11 1. For each of the regions or geographical areas mentioned in Annexes VI and VII, and depending where applicable on the time-period, the use or keeping on board of any bottom set gillnet, entangling net or trammel net shall be prohibited, unless:(a) the catch taken with that net and retained on board includes a percentage of target species no less than 70 %; and(b) - in the case of bottom set gillnets and entangling nets, its mesh size corresponds to one of the categories set out in the relevant Annex,- in the case of trammel nets, its mesh size in that part of the net having the smallest meshes corresponds to one of the categories set out in the relevant Annex.2. The minimum percentage of target species may be obtained by aggregating the quantities of all the target species caught.Article 12 1. The percentage referred to in Article 11(1) shall be calculated as the proportion by live weight of all marine organisms on board after sorting or on landing.2. The percentage referred to in paragraph 1 may be calculated on the basis of one or more representative samples.Article 13 Articles 11 and 12 shall not apply to catches of salmonids, lampreys or hagfish.CHAPTER III GENERAL PROVISIONS ON NETS AND CONDITIONS FOR THEIR USE Article 14 Sorting shall be carried out immediately after catches have been removed from the net or nets.Article 15 1. Quantities of marine organisms caught in excess of permitted percentages specified in Annexes I to VII, X and XI shall be returned to the sea prior to return to port.2. At all times prior to return to port, the percentage of target species as defined in Annexes I to VII, X and XI retained on board shall be at least half of the minimum percentages of the target species referred to in the said Annexes.3. After the first 24 hours of a fishing voyage has expired, the minimum percentage of target species as set out in Annexes I to VII, X and XI shall be met at the time of the daily completion of the logbook in accordance with conditions laid out in Article 6 of Regulation (EEC) No 2847/93.Article 16 No device shall be used by means of which the mesh in any part of the fishing net is obstructed or otherwise effectively diminished.This provision shall not exclude the use of certain devices of which a list and technical descriptions shall be drawn up in accordance with the procedure referred to in Article 48.TITLE III MINIMUM SIZE OF MARINE ORGANISMS Article 17 A marine organism is undersized if its dimensions are smaller than the minimum dimensions specified in Annex XII for the relevant species and the relevant geographical area.Article 18 1. The measurement of the size of a marine organism shall take place in accordance with the provisions laid down in Annex XIII.2. Where more than one method of measuring the size of a marine organism is provided for, the organism is considered to be of the minimum size if the application of any one of these methods results in a size equal to, or greater than, the corresponding minimum size.3. Lobsters, crawfish, and bivalve and gastropod molluscs belonging to any such species for which a minimum size is set in Annex XII may only be retained on board whole and may only be landed whole.4. (a) Edible crabs may only be retained on board whole and may only be landed whole.(b) However, a maximum of 5 % by weight of the total catch of edible crabs or parts thereof retained on board or landed may consist of detached claws.Article 19 1. Undersized marine organisms shall not be retained on board or be transhipped, landed, transported, stored, sold, displayed or offered for sale, but shall be returned immediately to the sea.2. Paragraph 1 shall not apply to:(a) sardine, anchovy, herring, horse mackerel and mackerel, within a limit of 10 % by live weight of the total catches retained on board of each of these species. The percentage of undersized sardine, anchovy, herring, horse mackerel or mackerel shall be calculated as the proportion by live weight of all marine organisms on board after sorting or on landing. The percentage may be calculated on the basis of one or more representative samples. The limit of 10 % shall not be exceeded during transhipment, landing, transportation, storage, display or sale;(b) marine organisms other than those defined in Annexes I to V as target species for the mesh size categories smaller than 16 millimetres or than 16 to 31 millimetres, and caught with towed gear of a mesh size less than 32 millimetres, provided that said organisms are not sorted and are not sold, displayed or offered for sale for human consumption.3. However, undersized sardine, anchovy, horse mackerel or mackerel caught for use as live bait may be retained on board, provided they are retained alive.TITLE IV SPECIAL PROVISIONS RELATING TO FISHING FOR CERTAIN MARINE ORGANISMS Article 20 Restrictions on fishing for herring 1. The retention on board of herring which are caught within the geographical areas and during the periods mentioned below shall be prohibited:(a) from 1 January to 30 April, within the geographical area situated to the north-east of a line drawn between Mull of Kintyre and Corsewall Point;(b) from 1 July to 31 October, within the geographical area bounded by the following coordinates:- the west coast of Denmark at latitude 55 ° 30' N,- latitude 55 ° 30' N, longitude 7 ° 00' E,- latitude 57 ° 00' N, longitude 7 ° 00' E,- the west coast of Denmark at latitude 57 ° 00' N;(c) from 15 August to 15 September, within the zone extending from six to 12 miles off the east coast of the United Kingdom as measured from the baselines between latitudes 55 ° 30' N and 55 ° 45' N;(d) from 15 August to 30 September, within the geographical area bounded by a line joining the following points:- the Butt of Lewis,- Cape Wrath,- latitude 58 ° 55' N, longitude 5 ° 00' W,- latitude 58 ° 55' N, longitude 7 ° 10' W,- latitude 58 ° 20' N, longitude 8 ° 20' W,- latitude 57 ° 40' N, longitude 8 ° 20' W,- the west coast of North Uist at latitude 57 ° 40' N, then along the north coast of the island as far as latitude 57 ° 40' 36&Prime; N, longitude 7 ° 20' 39&Prime; W,- latitude 57 ° 50' 3&Prime; N, longitude 7 ° 8' 6&Prime; W,- north-east along the west coast of Lewis as far as the point of departure (Butt of Lewis);(e) from 15 August to 30 September, within the zone extending from six to 12 miles off the east coast of the United Kingdom as measured from the baselines between latitudes 54 ° 10' N and 54 ° 45' N;(f) from 21 September to 31 December, within the parts of ICES Division VIIa bounded by the following coordinates:(i) - the east coast of the Isle of Man at latitude 54 ° 20' N,- latitude 54 ° 20' N, longitude 3 ° 40' W,- latitude 53 ° 50' N, longitude 3 ° 50' W,- latitude 53 ° 50' N, longitude 4 ° 50' W,- the south-west coast of the Isle of Man at longitude 4 ° 50' W,and(ii) the east coast of Northern Ireland at latitude 54 ° 15' N,- latitude 54 ° 15' N, longitude 5 ° 15' W,- latitude 53 ° 50' N, longitude 5 ° 50' W,- the east coast of Ireland at latitude 53 ° 50' N;(g) throughout the year within ICES Division VIIa, in the geographical area between the west coasts of Scotland, England and Wales, and a line drawn 12 miles from the baselines of the coasts bounded to the south by latitude 53 ° 20' N and to the north-west by a line drawn between the Mull of Galloway (Scotland) and the Point of Ayre (Isle of Man);(h) throughout the year within Logan Bay, defined as the waters east of a line drawn from the Mull of Logan situated at latitude 54 ° 44' N and longitude 4 ° 59' W, to Laggantalluch Head, situated at latitude 54 ° 41' N and longitude 4 ° 58' W;(i) in 1997, and every third year thereafter, from the second Friday in January, for a period of 16 consecutive days within the area bounded by the following coordinates:- the south-east coast of Ireland at latitude 52 ° 00' N,- latitude 52 ° 00' N, longitude 6 ° 00' W,- latitude 52 ° 30' N, longitude 6 ° 00' W,- the south-east coast of Ireland at latitude 52 ° 30';(j) in 1997, and every third year thereafter from the first Friday in November for a period of 16 consecutive days within the area bounded by the following coordinates:- the south coast of Ireland at longitude 9 ° 00' W,- latitude 51 ° 15' N, longitude 9 ° 00' W,- latitude 51 ° 15' N, longitude 11 ° 00' W,- latitude 52 ° 30' N, longitude 11 ° 00' W,- the west coast of Ireland at latitude 52 ° 30' N;(k) in 1998, and every third year thereafter, from the first Friday in November for a period of 16 consecutive days within the area bounded by the following coordinates:- the south coast of Ireland at longitude 9 ° 00' W,- latitude 51 ° 15' N, longitude 9 ° 00' W,- latitude 51 ° 15' N, longitude 7 ° 30' W,- the south coast of Ireland at latitude 52 ° 00' N.2. However, vessels may retain on board quantities of herring from any of the areas described, provided they do not exceed 5 % of the total live weight of the marine organisms on board which have been caught in each separate area during one of the periods specified.3. Notwithstanding paragraph 1, points (f)(ii) and (h), vessels with a length not exceeding 12,2 metres based in ports situated on the east coast of Ireland and Northern Ireland between latitudes 53 ° 00' N and 55 ° 00' N may retain on board quantities of herring from the areas set out in paragraph 1, points (f)(ii) and (h). The only method of fishing authorised shall be drift-netting with nets of a mesh size equal to, or greater than, 54 millimetres.Article 21 Restrictions on fishing for sprat to protect herring 1. The retention on board of sprat which are caught within the geographical areas and during the periods mentioned below shall be prohibited:(a) from 1 January to 31 March, and from 1 October to 31 December, within ICES statistical area 39E8. For the purpose of this Regulation, this ICES area shall be the area bounded by a line due east from the United Kingdom east coast along latitude 55 ° 00' N to a point at longitude 1 ° 00' W, from there due north to a point at latitude 55 ° 30' N and from there due west to the United Kingdom coast;(b) from 1 January to 31 March, and from 1 October to 31 December, within the inner waters of the Moray Firth west of longitude 3 ° 30' W, and in the inner waters of the Firth of Forth west of longitude 3 ° 00' W,(c) from 1 July to 31 October, within the geographical area bounded by the following coordinates:- the west coast of Denmark at latitude 55 ° 30' N,- latitude 55 ° 30' N, longitude 7 ° 00' E,- latitude 57 ° 00' N, longitude 7 ° 00' E,- the west coast of Denmark at latitude 57 ° 00' N.2. However, vessels may retain on board quantities of sprat from any of the areas described, provided they do not exceed 5 % of the total live weight of the marine organisms on board which have been caught in each separate area during any of the periods specified.Article 22 Restrictions on fishing for mackerel 1. the retention on board of mackerel which are caught within the geographical area bounded by the following coordinates shall be prohibited:- a point on the south coast of the United Kingdom at longitude 2 ° 00' W,- latitude 49 ° 30' N, longitude 2 ° 00' W,- latitude 49 ° 30' N, longitude 7 ° 00' W,- latitude 52 ° 00' N, longitude 7 ° 00' W,- a point on the west coast of the United Kingdom at latitude 52 ° 00' N,except where the weight of the mackerel does not exceed 15 % by live weight of the total quantities of mackerel and other marine organisms on board which have been caught in this area.2. Paragraph 1 shall not apply:(a) to vessels fishing exclusively with gill nets and/or hand lines;(b) to vessels fishing with demersal trawls, Danish seines or other similar towed nets, provided that they have on board a minimum of 75 % by live weight of marine organisms with the exception of anchovy, herring, horse mackerel, mackerel, pelagic cephalopods and sardine, calculated as a percentage of the total live weight of all the marine organisms on board;(c) to vessels which are not equipped for fishing and to which mackerel are being transhipped.3. All mackerel which are on board shall be deemed to have been caught within the area provided for by paragraph 1, except those which have been declared to be on board before the vessel enters that area, under the procedure described in the following subparagraphs.The master of a vessel intending to enter that area in order to fish, and holding mackerel on board, shall notify the control authority of the Member state in whose zone he intends to fish of his estimated time and place of arrival in this area no more than 36 hours and no less than 24 hours before the vessel enters that area.On entering the area, he shall notify the competent control authority of the quantities of mackerel which he has on board and which are entered in the log-book. The master may be required to submit his log-book and the catches on board for verification at a time and place to be determined by the competent control authority. The time shall be no later than six hours after receipt by the control authority of the message notifying the quantities of mackerel on board and the place shall be as near as possible to the point of entry into the area.The master of the fishing vessel who intends to enter the area for the purpose of having mackerel transhipped to his vessel shall notify the control authority of the Member State in whose zone transhipment will take place, or the intended time and place of transhipment no more than 36 hours and no less than 24 hours before transhipment begins. Immediately on completion of transhipment, the master shall inform the competent control authority of the quantities of mackerel which have been transhipped to that vessel.The competent control authorities are:- for France:Mimer, telex: Paris 25 08 23,- for Ireland:Department of Marine, telex: Dublin 91798 MRNE,- for the United Kingdom:Ministry of Agriculture, Fisheries and Food, telex: London 21274.Article 23 Restrictions on fishing for anchovy 1. The retention on board of anchovy caught using pelagic trawls in ICES Division VIIIc or the fishing for anchovy with pelagic trawls in this Division shall be prohibited.2. Within the Division referred to in paragraph 1, the simultaneous carrying on board of pelagic trawls and purse seines shall be prohibited.Article 24 Restrictions on fishing for tuna 1. The retention on board of any quantity of skipjack, bigeye or yellowfin tuna which are caught using purse seines in waters under the sovereignty or jurisdiction of Portugal in ICES sub-area X north of 36 ° 30' N or in CECAF areas north of 31 ° N and east of 17 ° 30' W, or the fishing for the said species in the said areas with the said gears shall be prohibited.2. The retention on board of tuna which are caught using drift-nets in waters under the sovereignty or jurisdiction of Spain or Portugal in ICES sub-areas VIII, IX and X, or in CECAF areas around the Canary Islands and Madeira, or the fishing for the said species in the said areas with the said gears shall be prohibited.Article 25 Restrictions on fishing for shrimps to protect flatfish 1. The retention on board of any quantity of common shrimps and Aesop shrimps caught with demersal towed nets having any mesh size between 16 and 31 millimetres shall be prohibited, unless the vessel has installed on board a functioning device designed to separate flatfish from common shrimps and Aesop shrimps following capture.2. A separator trawl or a net with a sorting grid shall be used to catch common shrimps and Aesop shrimps. Detailed rules for the implementation of this paragraph shall be drawn up in accordance with the procedure laid down in Article 48.3. However, quantities of common shrimp or Aesop shrimp may be retained on board fishing vessels that do not comply with the provisions laid down in paragraphs 1 and 2, provided these quantities do not exceed 5 % of the total live weight of the marine organisms on board.Article 26 Restrictions on fishing for salmon and sea trout 1. Salmon and sea trout shall not be retained on board or be transhipped, landed, transported, stored, sold, displayed or offered for sale, but shall be returned immediately to the sea when taken:- within the waters situated outside the six-mile limit measured from Member States' baselines in regions 1, 2, 3 and 4,- by way of derogation from Article 2(1), outside the waters under the sovereignty or jurisdiction of the Member States in regions 1, 2, 3, and 4, except in the waters under the jurisdiction of Greenland and the Faroe Islands,- when fishing with any towed net.2. Paragraph 1 shall not apply to salmon and sea trout taken within the Skagerrak and Kattegat.Article 27 Restrictions on fishing for Norway pout to protect other roundfish 1. The retention on board of Norway pout which are caught with any towed gear in the area which is bounded by a line joining the following points shall be prohibited:- a point at 56 ° N on the east coast of the United Kingdom as far as 2 ° E,- the running north to 58 ° N, west to 0 ° 30' W, north to 59 ° 15' N, east to 1 ° E, north to 60 ° N, west to longitude 0 ° 00';- from there north to 60 ° 30' N, west to the coast of the Shetland Isles, then west from 60 ° N on the west coast of the Shetlands to 3 ° W, south to 58 ° 30' N,- and finally west to the coast of the United Kingdom.2. However, vessels may retain on board quantities of Norway pout from the area and caught with the gear described in paragraph 1, provided they do not exceed 5 % of the total weight of the marine organisms on board which have been caught in the said area with the said gear.Article 28 Restrictions on fishing for hake 1. Fishing with any trawl, Danish seine or similar towed net, in the geographical areas and during the periods mentioned below, shall be prohibited:(a) from 1 September to 31 December, with in the geographical area bounded by a line joining the following coordinates:- the point on the north coast of Spain called Cabo Prior (latitude 43 ° 34' N, longitude 8 ° 19' W),- latitude 43 ° 50' N, longitude 8 ° 19' W,- latitude 43 ° 25' N, longitude 9 ° 12' W,- the point on the west coast of Spain called Cabo Villano (latitude 43 ° 10' N, longitude 9 ° 12' W);(b) from 1 October to 31 December, within the geographical area bounded by a line joining the following coordinates:- the point on the west coast of Spain called Cabo Corrubedo (latitude 42 ° 35' N, longitude 9 ° 05' W),- latitude 42 ° 35' N, longitude 9 ° 25' W,- latitude 43 ° 00' N, longitude 9 ° 30' W,- the point on the west coast of Spain at latitude 43 ° 00' N;(c) from 1 December to the last day of February in the following year, within the geographical area bounded by a line joining the following coordinates:- a point on the west coast of Portugal at latitude 37 ° 50' N,- latitude 37 ° 50' N, longitude 9 ° 08' W,- latitude 37 ° 00' N, longitude 9 ° 07' W,- a point on the west coast of Portugal at latitude 37 ° 00' N.2. Within the zones and during the periods referred to in paragraph 1, the carrying on board of any trawl, Danish seine or similar towed net shall be prohibited, unless such gears are lashed and stowed in accordance with the provisions laid down in Article 20(1) of Regulation (EEC) No 2847/93.Article 29 Restrictions on fishing for plaice 1. Vessels exceeding eight metres length overall shall be prohibited from using any demersal trawl, Danish seine or similar towed gear inside the following geographical areas:(a) the area within 12 miles of the coasts of France, north of latitude 51 ° 00' N, Belgium, and the Netherlands up to latitude 53 ° 00' N, measured from the baselines;(b) the area bounded by a line joining the following coordinates:- a point on the west coast of Denmark at latitude 57 ° 00' N,- latitude 57 ° 00' N, longitude 7 ° 15' E,- latitude 55 ° 00' N, longitude 7 ° 15' E,- latitude 55 ° 00' N, longitude 7 ° 00' E,- latitude 54 ° 30' N, longitude 7 ° 00' E,- latitude 54 ° 30' N, longitude 7 ° 30' E,- latitude 54 ° 00' N, longitude 7 ° 30' E,- latitude 54 ° 00' N, longitude 6 ° 00' E,- latitude 53 ° 50' N, longitude 6 ° 00' E,- latitude 53 ° 50' N, longitude 5 ° 00' E,- latitude 53 ° 30' N, longitude 5 ° 00' E,- latitude 53 ° 30' N, longitude 4 ° 15' E,- latitude 53 ° 00' N, longitude 4 ° 15' E,- a point on the coast of the Netherlands at latitude 53 ° 00' N;(c) the area within 12 miles of the west coast of Denmark from latitude 57 ° 00' N as far north as the Hirtshals Lighthouse, measured from the baselines.2. (a) However, vessels to which a special fishing permit has been issued in accordance with Article 7(3) of Regulation (EC) No 1627/94 shall be authorised to fish in the areas referred to in paragraph 1 using beam trawls. The use of any beam trawl of which the beam length, or of any beam trawls of which the aggregate beam length, measured as the sum of the length of each beam, is greater than nine metres, or can be extended to a length greater than nine metres, shall be prohibited, except when operating with gear having a mesh size between 16 and 31 millimetres. The length of a beam shall be measured between its extremities including all attachments thereto.(b) Notwithstanding Article 1(2) of Regulation (EC) No 1627/94, special fishing permits for the purposes indicated in (a) may be issued for vessels exceeding eight metres length overall.(c) Vessels to which a special fishing permit as referred to in (a) and (b) has been issued shall comply with the following criteria:- they must be included in a list to be provided to the Commission by each Member State such that the total engine power of the vessels within each list does not exceed the total engine power in evidence for each Member State at 1 January 1998,- their engine power does not exceed 221 kilowatts (kW) at any time and, in the case of derated engines did not exceed 300 kW before derating.(d) Any individual vessel on the list may be replaced by another vessel or vessels, provided that:- no replacement will lead to an increase for each Member State in its total engine power indicated in the first indent of (c),- the engine power of any replacement vessel does not exceed 221 kW at any time,- the engine of any replacement vessel is not derated, and- the length overall of any replacement vessel does not exceed 24 metres.(e) An engine of any individual vessel included in the list for any Member State may be replaced, provided that:- the replacement of an engine does not lead to the vessel's engine power exceeding 221 kW at any time,- the replacement engine is not derated, and- the power of the replacement engine is not such that replacement will lead to an increase in the total engine power as indicated in the first indent of (c) for that Member State.(f) Fishing vessels which do not comply with the criteria specified in this paragraph shall have their special fishing permit withdrawn.3. Notwithstanding paragraph 2(a), vessels holding a special fishing permit and whose primary activity is fishing for common shrimp, shall be permitted to use beam trawls of which the aggregate beam length, measured as the sum of the length of each beam, is greater than nine metres when operating with gear having a mesh size between 80 and 99 millimetres, provided that an additional special fishing permit to this effect has been issued to these vessels. This additional special fishing permit shall be annually reviewed.Any vessel or vessels to which such an additional special fishing permit has been issued may be replaced by another vessel, provided that:- the replacement vessel does not exceed 70 GRT and does not exceed an overall length of 20 metres, or- the capacity of the replacement vessel does not exceed 180 kW and that the replacement vessel does not exceed an overall length of 20 metres.Fishing vessels which cease to comply with the criteria specified in this paragraph shall have their additional special fishing permit permanently withdrawn.4. (a) By way of derogation from paragraph 1:- vessels whose engine power does not exceed 221 kW at any time and, in the case of derated engines did not exceed 300 kW before derating, shall be authorised to fish in the areas referred to in that paragraph using demersal otter trawls,- paired vessels whose combined engine power does not exceed 221 kW at any time and, in the case of derated engines did not exceed 300 kW before derating, shall be authorised to fish in said areas using demersal pair trawls.(b) However, vessels whose engine power exceeds 221 kW shall be permitted to use demersal otter trawls, or paired vessels whose combined engine power exceeds 221 kW shall be permitted to use demersal pair trawls, provided that:(i) - the catch of sand eel and/or sprat retained on board and caught in the said areas constitutes at least 90 % of the total live weight of the marine organisms on board and caught in the said areas, and- the quantities of plaice and/or sole retained on board and caught in the said areas do not exceed 2 % of the total live weight of the marine organisms on board and caught in the said areas;or(ii) - the mesh size used is at least 100 millimetres, and- the quantities of plaice and/or sole retained on board and caught in the said areas do not exceed 5 % of the total weight of the marine organisms on board and caught in the said areas;or(iii) - the mesh size used is at least 80 millimetres, and- the use of such mesh sizes is restricted to an area within 12 miles of the coast of France north of latitude 51 ° 00' N, and- the quantities of plaice and sole retained on board and caught in the said areas, do not exceed 5 % of the total live weight of the marine organisms on board and caught in the said areas.5. Within areas where beam trawls, otter trawls or bottom pair trawls may not be used, the carrying on board of such nets shall be prohibited, unless they are lashed and stowed in accordance with the provisions laid down in Article 20(1) of Regulation (EEC) No 2847/93.6. Detailed rules for the implementation of this Article shall be drawn up in accordance with the procedure laid down in Article 48.TITLE V RESTRICTIONS ON CERTAIN TYPES OF FISHING AND ASSOCIATED ACTIVITIES Article 30 Restrictions on the use of demersal towed gears 1. Vessels shall be prohibited from having on board or using any beam trawl of which the beam length, or any beam trawls of which the aggregate beam length measured as the sum of the length of each beam, is greater than 24 metres or can be extended to a length greater than 24 metres. The length of a beam shall be measured between its extremities including all attachments thereto.2. Vessels shall be prohibited from using any beam trawl of which the mesh size lies between 32 and 99 millimetres within either of the following geographical areas:(a) the North Sea north of a line joined by the following points:- a point on the east coast of the United Kingdom at latitude 55 ° N,- then east to latitude 55 ° N, longitude 5 ° E,- then north to latitude 56 ° N,- and finally east to a point on the west coast of Denmark at latitude 56 ° N;(b) ICES Division Vb, ICES sub-area VI north of latitude 56 ° N and ICES sub-area XII north of latitude 56 ° N.Within the areas mentioned under (a) and (b), the keeping on board of any beam trawl of which the mesh size lies between 32 and 99 millimetres shall be prohibited, unless such a net is lashed and stowed in accordance with the provisions laid down in Article 20(1) of Regulation (EEC) No 2847/93.3. Vessels shall be prohibited from using any demersal otter trawl, demersal pair trawl or Danish seine of which the mesh size lies between 80 and 99 millimetres within the geographical area set out in paragraph 2(a). Within this area, the keeping on board of any demersal otter trawl, demersal pair trawl or Danish seine of which the mesh size lies between 80 and 99 millimetres shall be prohibited, unless such a net is lashed and stowed in accordance with the provisions laid down in Article 20(1) of Regulation (EEC) No 2847/93.Article 31 Unconventional fishing methods 1. The catching of marine organisms using methods incorporating the use of explosives, poisonous or stupefying substances or electric current shall be prohibited.2. The sale, display or offer for sale of marine organisms caught using methods incorporating the use of any kind of projectile shall be prohibited.Article 32 Restrictions on the use of automatic grading equipment 1. The carrying or use on board a fishing vessel of equipment which is capable of automatically grading by size or by sex herring or mackerel or horse mackerel shall be prohibited.2. However, the carrying and use of such equipment shall be permitted provided that:(a) the vessel does not simultaneously carry or use on board either towed gear of mesh size less than 70 millimetres or one or more purse seines or similar fishing gears;or(b) (i) the whole of the catch which may be lawfully retained on board is stored in a frozen state, the graded fish are frozen immediately after grading and no graded fish are returned to the sea except as required by Article 19;and(ii) the equipment is installed and located on the vessel in such a way as to ensure immediate freezing and not to allow the return of marine organisms to the sea.3. Any vessel authorised to fish in the Baltic, Belts or Sound may carry automatic grading equipment in the Kattegat provided that a special fishing permit has been issued to that effect.The special fishing permit shall define the species, areas, time periods and any other required conditions applicable to the use and carriage on board of the grading equipment.Article 33 Restrictions on the use of purse seines 1. The undertaking of any encirclement with purse seines of any school or group of marine mammals shall be prohibited.2. Paragraph 1 shall apply, notwithstanding Article 1, to all vessels flying the flag of, or registered in, a Member State, in all waters.Article 34 Restrictions on fishing activities in the 12-mile zone around the United Kingdom and Ireland 1. Vessels shall be prohibited from using any beam trawl inside the areas within 12 miles of the coasts of the United Kingdom and Ireland, measured from the baselines from which the territorial waters are measured.2. However, vessels in any of the following categories are authorised to fish in the areas referred to in paragraph 1 using beam trawls:(a) a vessel which entered into service before 1 January 1987, and whose engine power does not exceed 221 kW, and in the case of derated engines did not exceed 300 kW before derating;(b) a vessel which entered into service after 31 December 1986 whose engine is not derated, whose engine power does not exceed 221 kW, and whose length overall does not exceed 24 metres;(c) a vessel which had its engine replaced after 31 December 1986 with an engine which is not derated and whose power does not exceed 221 kW.3. Notwithstanding paragraph 2, the use of any beam trawl of which the beam length, or of any beam trawls of which the aggregate beam length, measured as the sum of the length of each beam, is greater than nine metres or can be extended to a length greater than nine metres, shall be prohibited, except when operating with gear having a mesh size between 16 and 31 millimetres. The length of a beam shall be measured between its extremities including all attachments thereto.4. Fishing vessels which do not comply with the criteria specified in paragraphs 2 and 3 shall not be allowed to engage in the fishing activities referred to in those paragraphs.5. Vessels which may not use beam trawls shall be prohibited from carrying on board such nets within the areas referred to in this Article, unless they are lashed and stowed in accordance with the provisions laid down in Article 20(1) of Regulation (EEC) No 2847/93.6. Detailed rules for the implementation of this Article shall be drawn up in accordance with the procedure laid down in Article 48.TITLE VI SPECIFIC PROVISIONS FOR THE SKAGERRAK AND KATTEGAT Article 35 Notwithstanding Article 19(1), undersized marine organisms caught in the Skagerrak or Kattegat may be retained on board, or be transhipped, landed, transported, stored, sold, displayed or offered for sale within a limit of 10 % by live weight of the total catches retained on board.Article 36 Salmon and sea trout shall not be retained on board or be transhipped, landed, transported, stored, sold, displayed or offered for sale, but shall be returned immediately to the sea, when taken within any part of the Skagerrak and Kattegat situated outside the four-mile limit measured from Member States' baselines.Article 37 1. The use of trawls having a mesh size of less than 32 millimetres from 1 July to 15 September in the waters situated within three miles of the baselines in the Skagerrak and Kattegat shall be prohibited.2. However, when trawling within the waters and during the period referred to in paragraph 1:- for northern shrimp (Pandalus borealis), nets with a minimum mesh size of 30 millimetres may be used,- for eelpout (Zoarces viviparus), gobies (Gobiidae) or scorpion fish (Cottus ssp.) to be used as bait, nets with any mesh size may be used.Article 38 The retention on board of any quantity of herring, mackerel or sprat caught using trawls or purse seines between Saturday midnight and Sunday midnight in the Skagerrak, and between Friday midnight and Sunday midnight in the Kattegat shall be prohibited.Article 39 The use of any beam trawl in the Kattegat shall be prohibited.Article 40 During the periods and within the areas referred to in Articles 37, 38 and 39 of this Regulation, where trawls or beam trawls may not be used, the carrying on board of such nets shall be prohibited, unless they are lashed and stowed in accordance with the provisions laid down in Article 20(1) of Regulation (EEC) No 2847/93.Article 41 Notwithstanding Article 31, electric current or harpoon guns may be used to catch tuna and basking shark (Cetorhinus maximus) in the Skagerrak and Kattegat.TITLE VII TECHNICAL PROVISIONS Article 42 Processing operations 1. The carrying out on board a fishing vessel of any physical or chemical processing of fish to produce fish-meal, fish-oil, or similar products, or to tranship catches of fish for such purposes shall be prohibited. This prohibition shall not apply to the processing or transhipment of offal.2. Paragraph 1 shall not apply to the production on board a fishing vessel of surimi and fish pulp.Article 43 Scientific research 1. This Regulation shall not apply to fishing operations conducted solely for the purpose of scientific investigations which are carried out with the permission and under the authority of the Member State or Member States concerned, and of which the Commission and the Member State or Member States in whose waters the research is carried out have been informed in advance.2. Marine organisms caught for the purposes specified in paragraph 1 may be sold, stored, displayed or offered for sale, provided that:- they meet the standards laid down in Annex XII to this Regulation and the marketing standards adopted pursuant to Article 2 of Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organisation of the market in fishery and aquaculture products (14), or- they are sold directly for purposes other than human consumption.Article 44 Artificial restocking and transplantation 1. This Regulation shall not apply to fishing operations conducted solely for the purpose of artificial restocking or transplantation of marine organisms which are carried out with the permission and under the authority of the Member State or Member States concerned. Where the artificial restocking or transplantation is carried out in the waters of another Member State or Member States, the Commission and all the Member States concerned shall be informed in advance.2. Marine organisms caught for the purposes specified in paragraph 1 of this Article, and subsequently returned alive to the sea, may be sold, stored, displayed or offered for sale, provided that the marketing standards adopted pursuant to Article 2 of Regulation (EEC) No 3759/92 are complied with.TITLE VIII FINAL PROVISIONS Article 45 1. Where the conservation of stocks of marine organisms calls for immediate action, the Commission may, in addition to or by way of derogation from this Regulation, adopt any measures necessary in accordance with the procedure referred to in Article 48.2. Where the conservation of certain species or fishing grounds is seriously threatened, and where any delay would result in damage which would be difficult to repair, a Member State may take appropriate non-discriminatory conservation measures in respect of the waters under its jurisdiction.3. The measures referred to in paragraph 2, together with an explanatory memorandum, shall be communicated to the Commission and the other Member States as soon as they are adopted.Within 10 working days of receipt of such notification, the Commission shall confirm such measures, or require their cancellation or amendment. The Commission's decision shall be immediately notified to the Member States.Member States may refer the Commission's decision to the Council within 10 working days of receiving this notification.The Council, acting by a qualified majority, may adopt a different decision within one month.Article 46 1. Member States may take measures for the conservation and management of stocks:(a) in the case of strictly local stocks which are of interest solely to the fishermen of the Member State concerned; or(b) in the form of conditions or detailed arrangements designed to limit catches by technical measures:(i) supplementing those laid down in the Community legislation on fisheries; or(ii) going beyond the minimum requirements laid down in the said legislation;provided that such measures apply solely to the fishermen of the Member State concerned, are compatible with Community law, and are in conformity with the common fisheries policy.2. The Commission shall be informed, in time for it to present its observations, of any plans to introduce or amend national technical measures.If the Commission so requests within one month of such notification, the Member State concerned shall suspend the entry into force of the measures planned until three months have elapsed from the date of the said notification, so that the Commission can decide within that period whether the measures in question comply with the provisions of paragraph 1.Where the Commission finds, by a decision which it shall communicate to all Member States, that a planned measure does not comply with the provisions of paragraph 1, the Member State concerned may not bring it into force without making the necessary amendments thereto.The Member State concerned shall immediately inform the other Member States and the Commission of the measures adopted, having made any amendments which may be necessary.3. Member States shall provide the Commission, on request, with all particulars necessary to assess whether their national technical measures comply with the provisions of paragraph 1.4. At the initiative of the Commission, or at the request of any Member State, the question of whether a national technical measure applied by a Member State complies with paragraph 1 of this Article may be the subject of a decision taken in accordance with the procedure laid down in Article 48. Should such a decision be taken, the third and fourth subparagraphs of paragraph 2 shall apply.5. Measures relating to fishing from the shore shall be communicated by the Member State concerned to the Commission for information purposes only.Article 47 1. At the latest one year after the date of entry into force of this Regulation, the Council shall decide, on the basis of a proposal from the Commission, on the establishment of rules for the use of mesh size combinations to be applied on the date of application of this Regulation.At the latest three years after the date of application of this Regulation, the Council shall decide, on the basis of a proposal from the Commission, on revisions and amendments to the conditions laid out in Annexes I to XI, to be applied within one year after that decision.2. During the years 1998, 1999 and 2000 the Member States when applying for funding by the Commission for experimental projects shall give priority to experimental projects that are concerned with the utility of square-meshed panels or other devices for increasing the selectivity of towed gears. The Commission, in assessing experimental projects for funding, shall give priority to such projects.The Commission shall report, and at the same time submit appropriate proposals, on the findings of the said experimental projects to the Council at the latest four years after the date of adoption of this Regulation.The Council shall decide on these proposals at the latest one year after the date of submission.Article 48 Detailed rules for the implementation of this Regulation shall be adopted in accordance with the procedure laid down in Article 18 of Regulation (EEC) No 3760/92. These rules may include, inter alia:- technical rules for the determination of twine thickness,- technical rules for the determination of mesh size,- rules for sampling,- lists and technical descriptions of devices that may be attached to nets,- technical rules for measuring engine power,- technical rules relating to square-meshed netting,- technical rules relating to netting materials,- amendments to rules for the use of mesh size combinations.Article 49 The following Articles of, and Annexes to, Regulation (EC) No 894/97 shall be repealed as from 1 January 2000:- Articles 1 to 10,- Articles 12 to 17,- Annexes I to VII.References to the said Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table set out in Annex XV.The scientific names of marine organisms specifically mentioned in this Regulation are set out in Annex XIV.Article 50 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2000, with the exception of Article 32(3) and Article 47, which shall apply from the date of entry into force of this Regulation.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 March 1998.For the CouncilThe PresidentLord SIMON of HIGHBURY(1) OJ C 292 4.10.1996, p. 1, andOJ C 245 12.8.1997, p. 10.(2) OJ C 132 28.4.1997, p. 235.(3) OJ C 30 30.1.1997, p. 26.(4) OJ L 132 23.5.1997, p. 1.(5) OJ L 206 22.7.1992, p. 7. Directive as amended by the 1994 Act of Accession.(6) OJ L 171, 6.7.1994, p. 7.(7) OJ L 274, 25.9.1986, p. 1. Regulation as amended by Regulation (EC) No 3259/94 (OJ L 339, 29.12.1994, p. 11).(8) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 686/97 (OJ L 102, 19.4.1997, p. 1).(9) OJ L 389 31.12.1992, p. 1. Regulation as amended by the 1994 Act of Accession.(10) OJ C 335, 24.12.1985, p. 2.(11) OJ C 347, 31.12.1985, p. 14.(12) OJ L 194 24.7.1984, p. 22.(13) OJ L 162, 18.6.1986, p. 1. Regulation as last amended by Regulation (EC) No 1821/96 (OJ L 241, 21.9.1996, p. 8).(14) OJ L 388, 31.12.1992, p. 1. Regulation as last amended by Regulation (EC) No 3318/94 (OJ L 350, 31.12.1994, p. 15).ANNEX I TOWED GEARS: Regions 1 and 2, except Skagerrak and Kattegat >TABLE>ANNEX II TOWED GEAR: Region 3, except ICES Division IXa east of longitude 7 ° 23' 48&Prime; W >TABLE>ANNEX III TOWED GEARS: ICES Division IXa east of longitude 7 ° 23' 48&Prime; W >TABLE>ANNEX IV TOWED GEARS: Skagerrak and Kattegat >TABLE>ANNEX V TOWED GEARS: Regions 4, 5 and 6 >TABLE>>TABLE>ANNEX VI FIXED GEARS: Regions 1 and 2 >TABLE>ANNEX VII FIXED GEARS: Region 3 >TABLE>ANNEX VIII Permitted combinations of mesh size ranges for Regions 1 and 2, except Skagerrak and Kattegat Millimetres&lt; 16 + 16 to 3116 to 31 + 32 to 5416 to 31 + 70 to 7916 to 31 + 80 to 9916 to 31 + &ge; 10032 to 54 + 70 to 7932 to 54 + 80 to 9932 to 54 + &ge; 10070 to 79 + 80 to 9970 to 79 + &ge; 10080 to 99 + &ge; 100ANNEX IX Permitted combinations of mesh size ranges for Region 3, except ICES Division IXa east of longitude 7 ° 23' 48&Prime; W Millimetres16 to 31 + 32 to 5416 to 31 + &ge; 7032 to 54 + &ge; 7055 to 59 + &ge; 7070 to 79 + &ge; 70ANNEX X Conditions for use of combinations of mesh size in Regions 1 and 2, except Skagerrak and Kattegat For the record.ANNEX XI Conditions for use of combinations of mesh size in Region 3, except ICES Division IXa east of longitude 7 ° 23' 48&Prime; W For the record.ANNEX XII >TABLE>>TABLE>(1) Total length (carapace length).(2) 30 cm for industrial purposes only.(3) With effect from 1 January 2002 a carapace length of 87 mm shall apply.(4) It is prohibited to land more than 15 %, in number, of swordfish below 25 kg, or 125 cm.(5) It is prohibited to land more than 15 %, in number, of bluefin tuna below 6,4 kg or 70 cm. In addition, it is prohibited to land any individual bluefin tuna below 1,8 kg.ANNEX XIII MEASUREMENT OF THE SIZE OF A MARINE ORGANISM 1. The size of any fish shall be measured, as shown in Figure 1, from the tip of the snout to the end of the tail fin.2. The size of a Norway lobster shall be measured as shown in Figure 2:- as the length of the carapace, parallel to the midline, from the back of either eye socket to the distal edge of the carapace, and/or,- as the total length, from the tip of the rostrum to the rear end of the telson, not including the setae, and/or,- in the case of detached Norway lobster tails: from the front edge of the first tail segment present to the rear end of the telson, not including the setae. The tail shall be measured flat, unstretched and on the dorsal side.3. The size of a lobster or crawfish from Regions 1 to 5 except Skagerrak/Kattegat shall be measured as shown in Figure 3, as the length of the carapace, parallel to the midline, from the back of either eye socket to the distal edge of the carapace.4. The size of a lobster from Skagerrak or Kattegat shall be measured as shown in Figure 3:- as the length of the carapace, parallel to the midline, from the back of either eye socket to the distal edge of the carapace, and/or,- as the total length, from the tip of the rostrum to the rear end of the telson, not including the setae.5. The size of a spinous spider crab or an edible crab shall be measured as shown in Figures 4A and 4B respectively, as the minimum width of the carapace measured perpendicular to the antero-posterior midline of the carapace.6. The size of any bivalve mollusc shall be measured as shown in Figure 5, across the longest part of the shell.7. The size of a whelk shall be measured as shown in Figure 6 as the length of the shell.Figure 1>REFERENCE TO A GRAPHIC>Figure 2>REFERENCE TO A GRAPHIC>Figure 3>REFERENCE TO A GRAPHIC>>START OF GRAPHIC>(a) Carapace length(b) Overall length>END OF GRAPHIC>Figure 4A>REFERENCE TO A GRAPHIC>Figure 4B>REFERENCE TO A GRAPHIC>Figure 5>REFERENCE TO A GRAPHIC>Figure 6>REFERENCE TO A GRAPHIC>ANNEX XIV VERNACULAR AND SCIENTIFIC NAMES >TABLE>ANNEX XV >TABLE>